DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishi JP201301832A.
Regarding claim 1, Nishi discloses a lower frame (Fig. 1, 31) to be attached to the vehicle body (Fig. 2, 4); and an upper frame (Fig. 1, 32) attached to the lower frame swingably around an axis extending in a vehicle width direction to be arranged in front of a bonnet (Fig. 1, 7) of the working vehicle, and configured to be swung to change a posture between a standing posture (Fig. 1 reproduced guard position”, i.e. a standing position) and a forward-leaning posture [AltContent: rect](Fig. 1 reproduced below illustrates B which is the “retracted position”, i.e. a forward-leaning position) 
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    862
    626
    media_image1.png
    Greyscale

with respect to the lower frame (Fig. 1, 31), wherein the lower frame has: a first lower member (Fig. 4, left instance of 33) to be arranged to a first side in front of the vehicle body; and a second lower member (Fig. 4, right instance of 33) to be arranged to a second side in front of the vehicle body, wherein the upper frame has: a first stretching portion (Fig. 4, right instance of 39a) extending upward from the first side of the first lower member; a second stretching portion (Fig. 4, left instance of 39a) extending upward from the second side of the second lower member; and a connector portion (Fig. 4, 40A) connecting between an upper end of the first stretching portion and an upper end of the second stretching portion, wherein the connector portion has: a first portion (Fig. 4 reproduced below illustrates the right portion which is considered to be the first portion) to be connected to the first 
[AltContent: rect][AltContent: ][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    833
    593
    media_image2.png
    Greyscale

stretching portion (Fig. 4, right instance of 39a); a second portion (Fig. 4 reproduced above illustrates the left portion which is considered to be the second portion) to be connected to the second stretching portion (Fig. 4, left instance of 39a); and a middle portion (Fig. 4 reproduced above illustrates the middle portion which connects the left and right portions) connecting the first portion and the second portion, wherein the first portion shifts forward as extending from the first stretching portion side to the middle portion side, wherein the second portion shifts forward as extending from the second stretching 22portion side to the middle portion side, and wherein the middle portion extends in the vehicle width direction to 
As to claim 2, Nishi discloses wherein the connector portion inclines shifting downward as extending forward when the upper frame has the standing posture (Fig. 1 reproduced above illustrates 40 A shifted downward in the standing position).
Regarding claim 8, Nishi discloses wherein the first stretching portion, the second stretching portion, and the connector portion are integrally formed of a single member (Fig. 4 reproduced above illustrates the left and right instances of 39a and the connector portion 40A as one single member).

Allowable Subject Matter
Claims 3-7 and 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Strong (US 6,908,128 B2) discloses a front guard protection system for a vehicle with elements that move between a standing posture and a forward leaning posture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612